DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 5/22/19, 10/22/19, 12/16/21, and 5/4/22 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 6/17/19.  These drawings are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a Raman spectrum data acquisition unit”, “a candidate calibration curve calculation unit”, and “a calibration curve determination unit” in claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations in claims 5-6 such as “a candidate calibration curve calculation unit” and “a calibration curve determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification and drawing (i.e., figure 2) recites “a candidate curve calculation unit 613” and “calibration curve determination unit 614”; however, there is no details structure of these units for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 1 disclose a calibration curve setting method but it is not specified what is meant by the calibration curve that is, of which quantities the curve specifies the mutual dependence. Furthermore, although the claim discloses that the curve is to be used at the time of quantitatively analyzing specific components... by a Raman spectrum, it is not disclosed how it is to be used. Therefore, the skilled person is at a loss to know how to carry out the invention over the whole scope claimed.
b. The same rejection apply also to corresponding independent claims 5-6.
c. Claim 1 discloses that candidate calibration curves are calculated respectively from a plurality of transmission Raman spectra in each of the wave number ranges, but does not disclose how that calibration curves should be arrived at, nor how the different candidates differ from each other nor how the most probable candidate should be ascertained. Furthermore, since a wave number range is not further defined, it is not possible to determine whether a known set of Raman scattering data occupies a plurality of ranges and therefore falls within the scope of the claim. For each of these reasons, the scope of the claim is not clear.
d. The same rejection apply also to corresponding independent claims 5 and 6.
	e. Claims 2-3 dependent from claim 1; therefore, inherit the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
STEP 1
Claims 1-4 recite a method (101 Guidance, Step 1- process).

STEP 2A, PRONG ONE
Claims 1-4 are directed to abstract ideas. 
Claims 1-4 is analyzed as below:
The claims describe a cell analysis method comprising steps:
a) obtaining respective transmission Raman spectra of a plurality of different wave number ranges including Raman bands corresponding to the specific components of a plurality of known drugs of which concentrations or amounts of the specific components are known and the concentrations or the amounts are different from each other (data gathering); 
b) calculating candidate calibration curves which are candidates for calibration curves used for the quantitative analysis respectively from a plurality of transmission Raman spectra in each of the wave number ranges (mental process because it can be performed in the human mind); and
c) using the most probable candidate calibration curve as a calibration curve for the quantitative analysis of the specific components, among the respective candidate calibration curves (well-known, routine, and conventional).
	Claim 2:
Wherein each wave number range necessarily includes one peak wave number derived from the specific component in the transmission Raman spectrum and has a minimum range with a narrowest width, a maximum range with a widest width, and includes one or more intermediate ranges each having an intermediate width between the minimum range and the maximum range (well-known, routine, and conventional).
Claim 3:
applying a predetermined pre-processing calculation is applied to a transmission Raman spectrum obtained from the drug and uses the corrected transmission Raman spectrum, in the calculation of the candidate calibration curve, and a step of applying multiple scattering corrections in the pre-processing calculation (mental process because it can be performed in the human mind).
	Claim 4:
using multivariate regression analysis which is one of multivariate analysis for calculating the candidate calibration curve and applying cross validation for setting the number of dimensions in the multivariate regression analysis (mental process because it can be performed in the human mind).
In sum, these steps recites abstract ideas because they are relate to data gathering, performing mathematical functions or calculations and comparing/manipulation data. Thus, claims 1-4 recite judicial exceptions to patent eligibility under 35 USC 101 and process to Step 2A, Prong Two, to determine whether theses exceptions are integrated into a practical and patent-eligible application.

STEP 2A, PRONG TWO
The judicial exception is not integrated into a practical application (2019 Eligibility Guidance, Step 2A, Prong two) because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (2019 Eligibility Guidance, Step 2B).
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull et al (2012/0092663) in view of Zhang et al (“An intelligent background-correction algorithm of highly fluorescent samples in Raman spectroscopy” (all of record).
Regarding claims 1 and 5-6, Kull et al discloses a calibration curve setting method used at the time of quantitatively analyzing specific components by a transmission Raman spectrum, the method comprising the steps of obtaining respective transmission Raman spectra of a plurality of different wave number ranges including Raman bands corresponding to the specific components of a plurality of known chemical species of which concentrations or amounts of the specific components are known and the concentrations or the amounts are different from each other; calculating candidate calibration curves which are candidates for calibration curves used for the quantitative analysis respectively from a plurality of transmission Raman spectra in each of the wave number ranges; and using the most probable candidate calibration curve (see figures 10 below: best fit evaluated using PLS algorithm) as a calibration curve for the quantitative analysis of the specific components, among the respective candidate calibration curves.

    PNG
    media_image1.png
    517
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    794
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    539
    806
    media_image3.png
    Greyscale

	Kull et al does not teach that the chemical species are drugs; however, such the feature is known in the art as taught by Zhang et al.
	Zhang et al, from the same field of endeavor, discloses an intelligent background-correction algorithm for highly fluorescent samples in Raman spectroscopy in which the drugs such as prednisone acetate tablets (PAT) were analyzed by Raman 785 spectrometer. All the tablets were recorded for the same integration times of 5000ms to obtain comparable spectra (page664, left-hand column).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device and calibrating curve setting method used at the time of quantitatively analyzing specific components in a drug instead of chemical species as taught by Zhang et al because the device would function in the same manner.
	Regarding claim 2, Kull et al teaches the wave number range includes one peak wave number derived from the specific component (figure 1B).
	Kull et al does not teach that each wave number range necessarily includes one peak wave number derived from the specific component in the transmission Raman spectrum and has a minimum range with a narrowest width, a maximum range with a widest width, and includes one  or more intermediate ranges each having an intermediate width between the minimum range and the maximum range. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to chose the peak wave number having has a minimum range with a narrowest width, a maximum range with a widest width, and includes one  or more intermediate ranges each having an intermediate width between the minimum range and the maximum range; thus, increase the accuracy of the measurement.
	Regarding claims 3-4, Kull et al does not teach steps of applying a predetermined pre-processing calculation is applied to a transmission Raman spectrum obtained from the drug and uses the corrected transmission Raman spectrum, in the calculation of the candidate calibration curve, a step of applying multiple scattering corrections in the pre-processing calculation; and a step of using multivariate regression analysis which is one of multivariate analysis for calculating the candidate calibration curve and applying cross validation for setting the number of dimensions in the multivariate regression analysis. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Kull et al these steps for the purpose of calculating the candidate calibration curve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al (2012/0176603) discloses a method of quantitatively analyzing uranium in aqueous solutions which discloses all the features except for analyzing specific components in a drug.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            July 13, 2022